Order entered April 30, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01126-CR

                     FRANCISCO HERNANDEZ GODINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 2-12-592

                                            ORDER
       The State has filed an April 25, 2014 second motion for extension of time to file its brief.

Because the State did not tender a brief with the motion, the State’s second motion for extension

is DENIED.

       We ORDER the State to file its brief on or before May 23, 2014. If the State does not

comply with this order, the appeal will be submitted without the State’s brief.


                                                       /s/   DAVID EVANS
                                                             JUSTICE